J-S32026-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                    Appellant             :
                                          :
                                          :
              v.                          :
                                          :
                                          :
 DENNIS MERCADO                           :   No. 398 MDA 2022


                    Appellee

              Appeal from the Order Entered February 1, 2022
  In the Court of Common Pleas of York County Criminal Division at No(s):
                         CP-67-CR-0002651-2020


BEFORE: PANELLA, P.J., BENDER, P.J.E., and LAZARUS, J.

MEMORANDUM BY BENDER, P.J.E.:              FILED: NOVEMBER 7, 2022

      The Commonwealth appeals from the trial court’s February 1, 2022

order granting Appellee’s, Dennis Mercado, motion to dismiss the charges

pending against him pursuant to Pa.R.Crim.P. 600. The Commonwealth avers

that the trial court erred by not excluding, from its Rule 600 calculations, a

period of time during which a local order declared a judicial emergency in light

of the Covid-19 pandemic. After careful review, we vacate the trial court’s

order and remand for further proceedings.

      The facts of Appellee’s underlying charges are not pertinent to the issue

the Commonwealth raises on appeal. We need only note that on May 24,

2020, the Commonwealth filed a criminal complaint against Appellee. Before

his case proceeded trial, Appellee filed, on December 3, 2021, a motion to
J-S32026-22



dismiss the charges pending against him due to an alleged violation of Rule

600. The trial court conducted a Rule 600 hearing on February 1, 2021. It

issued an order that same day granting Appellee’s motion to dismiss.

      The Commonwealth filed a timely notice of appeal, as well as a

certification under Pa.R.A.P. 311(d) that the court’s order substantially

handicapped or terminated its case.     It also complied with the trial court’s

order to file a Pa.R.A.P. 1925(b) concise statement of errors complained of on

appeal. The trial court filed a Rule 1925(a) opinion on May 2, 2022. Herein,

the Commonwealth states one issue for our review, claiming that “[t]he trial

court erred in granting [Appellee’s] motion to dismiss pursuant to [Rule] 600.”

Commonwealth’s Brief at 5.

      We begin by recognizing that,

      [w]hen presented with a speedy trial claim arising under
      Pennsylvania Rule of Criminal Procedure 600, our standard of
      review is well settled.

         In evaluating Rule [600] issues, our standard of review of a
         trial court’s decision is whether the trial court abused its
         discretion. Judicial discretion requires action in conformity
         with law, upon facts and circumstances judicially before the
         court, after hearing and due consideration. An abuse of
         discretion is not merely an error of judgment, but if in
         reaching a conclusion the law is overridden or misapplied or
         the judgment exercised is manifestly unreasonable, or the
         result of partiality, prejudice, bias, or ill will, as shown by
         the evidence or the record, discretion is abused.

         The proper scope of review is limited to the evidence on the
         record of the Rule [600] evidentiary hearing, and the
         findings of the [trial] court. An appellate court must view
         the facts in the light most favorable to the prevailing party.



                                      -2-
J-S32026-22


        Additionally, when considering the trial court’s ruling, this
        Court is not permitted to ignore the dual purpose behind
        Rule [600].    Rule [600] serves two equally important
        functions: (1) the protection of the accused’s speedy trial
        rights, and (2) the protection of society. In determining
        whether an accused’s right to a speedy trial has been
        violated, consideration must be given to society’s right to
        effective prosecution of criminal cases, both to restrain
        those guilty of crime and to deter those contemplating it.
        However, the administrative mandate of Rule [600] was not
        designed to insulate the criminally accused from good faith
        prosecution delayed through no fault of the Commonwealth.

        So long as there has been no misconduct on the part of the
        Commonwealth in an effort to evade the fundamental
        speedy trial rights of an accused, Rule [600] must be
        construed in a manner consistent with society’s right to
        punish and deter crime. In considering [these] matters ...,
        courts must carefully factor into the ultimate equation not
        only the prerogatives of the individual accused, but the
        collective right of the community to vigorous law
        enforcement as well.

     Commonwealth v. Bethea, 185 A.3d 364, 370 (Pa. Super.
     2018) (citation and emphases omitted), appeal denied, … 219
     A.3d 597 ([Pa.] 2019). The Commonwealth bears the burden of
     proving, by a preponderance of evidence, that it acted with due
     diligence throughout the proceedings. See Commonwealth v.
     Kearse, 890 A.2d 388, 393 (Pa. Super. 2005).

     Pennsylvania Rule of Criminal Procedure 600 provides that “[t]rial
     in a court case in which a written complaint is filed against the
     defendant shall commence within 365 days from the date on which
     the complaint is filed.” Pa.R.Crim.P. 600(A)(2)(a). In computing
     the Rule 600 deadline, however, we do not necessarily count all
     time following the filing of the complaint. Rather, “periods of delay
     at any stage of the proceedings caused by the Commonwealth
     when the Commonwealth has failed to exercise due diligence shall
     be included in the computation of the time within which trial must
     commence. Any other periods of delay shall be excluded from the
     computation.” Pa.R.Crim.P. 600(C)(1).

     The Rule 600 analysis thus entails three steps:

        First, Rule 600(A) provides the mechanical run date.
        Second, we determine whether any excludable time exists

                                     -3-
J-S32026-22


         pursuant to Rule 600(C). We add the amount of excludable
         time, if any, to the mechanical run date to arrive at an
         adjusted run date.

         If the trial takes place after the adjusted run date, we apply
         the due diligence analysis set forth in Rule 600([D]). As we
         have explained, Rule 600[ ] encompasses a wide variety of
         circumstances under which a period of delay was outside the
         control of the Commonwealth and not the result of the
         Commonwealth’s lack of diligence. Any such period of delay
         results in an extension of the run date. Addition of any Rule
         600[ ] extensions to the adjusted run date produces the final
         Rule 600 run date. If the Commonwealth does not bring the
         defendant to trial on or before the final run date, the trial
         court must dismiss the charges.

      Commonwealth v. Wendel, 165 A.3d 952, 956–57 (Pa. Super.
      2017) (citation omitted).

Commonwealth v. Carl, 276 A.3d 743, 748–49 (Pa. Super. 2022),

reargument denied (July 7, 2022).

      Here, the criminal complaint was filed against Appellee on May 24, 2020,

making the mechanical run date May 24, 2021. Due to delays that Appellee

conceded should be excluded for Rule 600 purposes, he contended in his

motion to dismiss that the adjusted run date was October 22, 2021. He filed

his motion to dismiss the charges against him under Rule 600 on December

3, 2021. The trial court agreed with Appellee’s calculations, and it granted his

motion to dismiss.

      The Commonwealth, however, avers that the court should have

excluded the 90-day period between June 2, 2020 and August 31, 2020, which

would have pushed the adjusted run date to January 20, 2022. It explains

that, due to the Covid-19 pandemic, on May 27, 2020, the President Judge of

the York County Court of Common Pleas issued a Declaration of Judicial

                                     -4-
J-S32026-22



Emergency (hereinafter, “Declaration”) that “suspend[ed] the statewide rules

pertaining to the rule-based right of criminal defendants to a prompt trial”

through August 31, 2020.           Commonwealth’s Brief at 5.   Specifically, the

Declaration stated:

       Per the Supreme [C]ourt’s Order dated May 27, 202[0]
       authorizing President Judges to declare judicial emergencies in
       their judicial districts, I declare a judicial emergency in the 19th
       Judicial District through August 31, 2020.

       During the emergency the following shall apply:

          1) Limit in-person access and proceedings in order to
          safeguard the health and safety of court personnel, court
          users, and members of the public;

          2) Suspend statewide rules that restrict, directly or
          indirectly,  the  use of  advanced     communication
          technologies; and

          3) Suspend statewide rules pertaining to the rule-based
          right of criminal defendants to a prompt trial.

       Any postponement caused by the judicial emergency shall be
       considered a court postponement and shall constitute excludable
       time for purposes of the application of Rule 600.

Trial Court Opinion (TCO), 5/2/22, at 2 (emphasis omitted).                   The

Commonwealth contends that the plain language of this Declaration required

the exclusion of the time between June 2, 2020 and August 31, 2020 for Rule

600 purposes.1

____________________________________________


1 While the Declaration was issued May 27, 2020, the Commonwealth
observes that Appellee “conceded the time periods between May 24, 2020
through June 1, 2020,” as well as “October 2, 2020 through November 30,
2020, and December 14, 2020 through February 28, 2021.” Commonwealth’s
Brief at 8. Thus, the time period at issue is from June 2, 2020 through August
31, 2020.

                                           -5-
J-S32026-22



      The trial court, however, disagreed.      Although acknowledging “sub-

paragraph (3) of [the] Declaration,” the court found that “the concluding

paragraph … clarifies sub-paragraph [(3)] such that any postponement has to

be caused by the judicial emergency to be considered excludable time for

Rule 600 purposes.” Id. at 2 (emphasis in original). The court continued:

“As a result, and because there was no evidence presented to indicate that

there was any postponement due to the judicial emergency, … the [t]rial

[c]ourt properly included the time from June 2, 2020 to August 31, 2020 in

the calculation of time for Rule 600 purposes.” Id. at 3.

      On appeal, the Commonwealth argues that the trial court misinterpreted

the Declaration. It insists that “[t]he plain meaning of … [the] [D]eclaration

is that Rule 600 was suspended until August 31, 2020.” Commonwealth’s

Brief at 16. It observes that “[t]he [D]eclaration did not distinguish between

cases that had been listed for trial, that were waiting for pre-trial conferences,

or that were still at the preliminary hearing stage.”      Id.   Accordingly, the

Commonwealth concludes that “the suspension of Rule 600 affected all cases,

regardless of their status[,]” and the “application of … [the D]eclaration

requires that the time period between June 2, 2020 through August 31, 2020

not be assessed against the Commonwealth.” Id. at 16-17.

      We agree. In Carl, this Court addressed the same argument by the

Commonwealth regarding the Declaration issued in York County. There, as in

this case, the trial court refused to exclude time between the issuance of the

Declaration and its expiration on August 31, 2020, reasoning that

                                      -6-
J-S32026-22


       the Declaration had no bearing on … [Carl’s] case where it caused
       neither delay nor a postponement of any of its proceedings. Thus,
       the court refused to extend Carl’s adjusted run date by the
       requested 60 days[2] and proceeded to conduct its examination of
       the Commonwealth’s due diligence in bringing the present case to
       trial.

       Critical to the trial court’s due diligence inquiry was its observation
       that no discernable backlog of pending criminal trials had occurred
       in York County during the relevant time here, and it produced a
       list of 15 criminal cases with less Rule 600 urgency that the
       Commonwealth had elected to bring to trial before the present
       case. It concluded, therefore, that the Commonwealth had not
       demonstrated appropriate time management here.

Carl, 276 A.3d at 747.

       On appeal in Carl, the Commonwealth “urge[d] this Court to conclude

that the plain language of the Judicial Emergency Declaration’s Subsection (3)

mandated the suspension of time computations taken under statewide rules

governing a criminal defendant’s rights to a prompt trial.” Id. at 749. The

Carl panel agreed, explaining:

       Construing Subsection (3) in accordance with the plain meaning
       of its words, we find that it clearly and simply directs that rule-
       based, “prompt trial” time computations are suspended for the
       duration of the judicial emergency at hand. The intended effect
       on Rule 600 computations in criminal cases existing at that time
       is thus evident: such computations are to be held in abeyance and
       shall not include days transpiring during the effective time of the
       Declaration until the expiration of the declared emergency, at
       which time resumption or commencement of such computations
       may proceed.

Id. at 750.

       Regarding the final paragraph of the Declaration, we found that it

____________________________________________


2Specifically, the Commonwealth sought to exclude a 60-day period from June
29, 2020 through August 31, 2020, under the Declaration. Id. at 747.

                                           -7-
J-S32026-22


     serves as a supplement to Subsection (3) that extends the Rule
     600 exception therein to postponements “caused by” the judicial
     emergency, which would thus include even those consequential
     postponements occurring after the expiration of the emergency.

     Given the uncertainties of the [Covid-19] pandemic’s course, it
     was reasonable to anticipate that the judicial emergency would
     have downstream effects, such as the possible creation of a
     protracted criminal case backlog. Upon the eventual expiration of
     the declared emergency, however, Subsection (3)’s time
     computation suspension would expire with it.

     The prospective posture of the Declaration’s final paragraph,
     however, addresses this potential void by providing an ongoing,
     explicit, local policy in those cases that continue to experience
     postponements stemming from the judicial emergency even after
     the emergency state, itself, has been lifted.

     The final paragraph, therefore, functions as a judicial response to
     the anticipated need for fair time computation and case
     management demands in the wake of any emergency-caused
     postponement, occurring either during or after the emergency. It
     does not, however, in any discernable way limit the
     immediate, preemptive, and plain mandate in Subsection
     (3) to suspend statewide rules pertaining to the rights of
     criminal defendants to a prompt trial “during the
     emergency.”

Id. (emphasis added).

     Ultimately, the Carl panel held that “[t]he plainly-worded Subsection

(3) unambiguously suspended in criminal cases all rule-based, ‘prompt trial’

time computations for the duration of the Declaration’s effective period, and

nothing in the subsequent paragraph of the Declaration placed

qualifications or limitations on this absolute, temporary suspension.”

Id. at 751 (emphasis added). Accordingly, the panel “found that the 60-day

time period in question should have been excluded from the Rule 600 time

computation in Mr. Carl’s case.” Id. at 750.


                                    -8-
J-S32026-22



     We reach the same decision in the instant case. Under our holding in

Carl, it is clear that the trial court erred by determining that the final

paragraph of the Declaration “clarifies sub-paragraph three such that any

postponement has to be caused by the judicial emergency to be

considered excludable time for Rule 600 purposes.” TCO at 2 (emphasis in

original). Instead, the plain language of sub-paragraph (3) of the Declaration

required the exclusion, for Rule 600 purposes, of the 90 days between June

2, 2020 and August 31, 2020. Excluding those 90 days results in an adjusted

run date of January 20, 2022.      Accordingly, the court erred by granting

Appellee’s motion to dismiss the charges, which was filed on December 3,

2021. We vacate the court’s order and remand for further proceedings.

     Order vacated. Case remanded. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/07/2022




                                    -9-